DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,350,353 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 17 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and the first and second interactive element work together when the first housing and the second housing are brought together; see claim 1 of the patent).  
However, claims 1 – 17 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to claims 1 – 17 of the patent and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is sensed by the sensor (RFID reader 1120 and RFID interface 1130 to interact with RFID tag 1110 as shown in Figure 8 and discussed in paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the magnet and sensor as taught by Mounce with the RFID and sensor as taught by .

Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,322,233 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 17 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and the first and second interactive element work together when the first housing and the second housing are brought together; see claim 1 of the patent).  
However, claims 1 – 17 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to claims 1 – 17 of the patent and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is sensed by the sensor (RFID reader 1120 and RFID interface 1130 to interact with RFID tag 1110 as shown in Figure 8 and discussed in paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the magnet and sensor as taught by the patent with the RFID and sensor as taught by Dacquay in order to store information about the type of the device and other relevance information (paragraph [0062]).  Further, the claim would have been obvious because the substitution of one known .

Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 9,039,659 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 11 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and the first and second interactive element work together when the first housing and the second housing are brought together).  
However, claims 1 – 11 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to claims 1 – 11 of the patent and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is sensed by the sensor (RFID reader 1120 and RFID interface 1130 to interact with RFID tag 1110 as shown in Figure 8 and discussed in paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the magnet and sensor as taught by the patent with the RFID and sensor as taught by Dacquay in order to store information about the type of the device and other relevance information (paragraph [0062]).  Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 9,545,474 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 9 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and the first and second interactive element work together when the first housing and the second housing are brought together).  
However, claims 1 – 9 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to claims 1 – 9 of the patent and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is sensed by the sensor (RFID reader 1120 and RFID interface 1130 to interact with RFID tag 1110 as shown in Figure 8 and discussed in paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the magnet and sensor as taught by the patent with the RFID and sensor as taught by Dacquay in order to store information about the type of the device and other relevance information (paragraph [0062]).  Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 8,435,209 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 18 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and 
However, claims 1 – 18 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to claims 1 – 18 of the patent and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is sensed by the sensor (RFID reader 1120 and RFID interface 1130 to interact with RFID tag 1110 as shown in Figure 8 and discussed in paragraph [0071]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the magnet and sensor as taught by the patent with the RFID and sensor as taught by Dacquay in order to store information about the type of the device and other relevance information (paragraph [0062]).  Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 9,610,405 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 24 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and the first and second interactive element work together when the first housing and the second housing are brought together).  
However, claims 1 – 24 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the magnet and sensor as taught by the patent with the RFID and sensor as taught by Dacquay in order to store information about the type of the device and other relevance information (paragraph [0062]).  Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of U.S. Patent No. 9,518,813 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 23 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and the first and second interactive element work together when the first housing and the second housing are brought together).  
However, claims 1 – 23 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to claims 1 – 23 of the patent and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the magnet and sensor as taught by the patent with the RFID and sensor as taught by Dacquay in order to store information about the type of the device and other relevance information (paragraph [0062]).  Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 1 – 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 36, 38, and 39 of U.S. Patent No. 9,421,321 in view of Dacquay (U.S. 2007/0270744).
Regarding claims 1 – 15, claims 1 – 36, 38, and 39 of the patent includes all details of claim 1 – 15 of the application (first housing, second housing, first interactive element, second interactive elements, and the first and second interactive element work together when the first housing and the second housing are brought together).  
However, claims 1 – 36, 38, and 39 do not include that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to claims 1 – 36, 38, and 39 of the patent and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is sensed by the sensor (RFID reader 1120 and RFID interface 1130 to interact with RFID tag 1110 as shown in Figure 8 and discussed in paragraph [0071]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 – 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mounce (U.S. Patent No 2008/0077081) in view of Dacquay (U.S. 2007/0270744).
Regarding claim 1, Mounce teaches a delivery system (Figures 1 – 42) for delivering fluidic media to a user, comprising: 
a first housing portion to be carried by the user (502/22 as shown in Figures 30 and 41); Examiner notes that housing portion 502/22 is carried by the user through the adhesive pad 23 as shown in Figure 30;
a second housing portion (500/20 Figures 30 and 41) to selectively operatively engage with and disengage from the first housing portion (as discussed in paragraphs [0072] and [0196]), and to support a reservoir having an interior volume for containing the fluidic media (as discussed in paragraph [0065]); 
a drive device (a suitable drive device as discussed in paragraph [0065]) supported by the first housing portion such that upon the first housing portion and the second housing portion being operatively engaged, the reservoir is operatively coupled to the drive device (as discussed in paragraph [0075]); specifically  an electrically driven motor may be mounted within the durable portion 22 with appropriate linkage for causing the motor to operably connect to (through the linkage) a piston plunger within the reservoir and drive the piston plunger in a direction to force the fluidic infusion medium out of the reservoir port and into the patient-user as discussed in paragraph [0075];
a first interactive element (510) supported on the first housing portion, wherein the first interactive element is a sensor (sensor for interactive element 512 as discussed in paragraphs [0212] and [0213]); and a second interactive element (512) supported on the second housing portion at a location to be interactable with the first interactive element (as discussed in paragraphs [0212] and [0213]).
However, Mounce does not specify that the second interactive element is a radio frequency identification device, and the radio frequency identification device is sensed by the sensor.
Dacquay teaches a delivery system similar to Mounce and the current application, further including that the second interactive element is a radio frequency identification device (RFID tag 1110, Figure 8, paragraph [0070]), and the radio frequency identification device is sensed by the sensor (RFID reader 1120 and RFID interface 1130 to interact with RFID tag 1110 as shown in Figure 8 and discussed in paragraph [0071]).

Regarding claim 2, Mounce teaches that the device including circuitry to detect an interaction between the first interactive element and the second interactive element (Figure 42, paragraphs [0212] – [0216]).
Regarding claim 3, Mounce teaches that the circuitry provides a signal or a change in state in response to the first housing portion and the second housing portion being operatively engaged and the interaction between the first interactive element and the second interactive element being detected (paragraphs [0212] – [0216]).
Regarding claim 4, Mounce teaches that a plunger head (34) moveable within an interior volume of the reservoir along an axial direction of the reservoir as shown in Figure 4.
Regarding claim 5, Mounce teaches that the first interactive element and the second interactive element are interactable with each other when the first housing portion and the second housing portion are operatively engaged and positioned relative to each other in a predetermined manner (paragraphs [0212] — [0216]).
Regarding claim 6, Mounce teaches that the first housing portion and the second housing portion are connected together by twist or threaded connection (at least via threads 39 as discussed in paragraph [0085])
Regarding claim 7, Mounce teaches that the drive device includes a motor (44) and a drive device linkage portion (42) as shown in Figure 4.

Regarding claim 9, Mounce teaches that the first interactive element and the second interactive element interact with each other when the first housing portion and the second housing portion are connected or otherwise operatively engaged and the first interactive element and the second interactive element are properly aligned (paragraphs [0212] — [0216)]).
Regarding claim 10, Mounce teaches electronics (514) connected to the first interactive element to provide a controlled power signal to selectively activate or otherwise control the first interactive element as shown in Figure 42 and discussed in paragraphs [0212] — [0216].
Regarding claim 11, Mounce teaches that upon the sensor detecting presence of the second interactive element, an alignment system determines whether the first housing portion and the second housing portion have been properly connected (paragraphs [0212] — [0216]).
Regarding claim 12, Mounce teaches a responsive device (514 and/or 52) to provide an electronically detectable state or signal in response to an interaction or lack thereof between the first interactive element and the second interactive element (paragraph [0219]).
Regarding claim 13, Mounce teaches that an interaction between the first interactive element and the second interactive element occurs where the first housing portion and the second housing portion are operatively engaged properly or otherwise brought into a pre- defined, sufficiently aligned position and/or in a pre-defined, sufficiently close proximity (paragraphs [0212] — [0216]).
Regarding claim 14, Mounce teaches control electronics to detect a first-time connection of the first housing portion and the second housing portion (paragraph [021 8]).
Regarding claim 15, Mounce teaches that a priming operation is provided upon detection of the first-time connection (paragraph [0218)]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783